Opinion issued December 16, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00540-CV
____________

MITZI RENE JONES, Appellant

V.

JAMES EDWARD JONES, Appellee




On Appeal from the 246th District Court
Harris County, Texas
Trial Court Cause No. 2000-29,620




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss the appeal.  More than 10 days
have elapsed.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Hanks.